ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Denise Leona Bellamy, Esquire, by her attorney John F. Shay, Jr., Esquire, to suspend the Respondent for a period of ninety (90) days from the practice of law.
The Court having considered this Joint Petition, it is this 11th day of September, 2012.
ORDERED, that Respondent, Denise Leona Bellamy, be and she is hereby suspended for a period of ninety (90) days *540from the practice of law in the State of Maryland, effective thirty (30) days from the date of this Order.
ORDERED, that the Clerk of this Court shall remove the name of Denise Leona Bellamy from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).